DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 09/27/2021 has been entered and fully considered. Claims 10 and 12-19 are pending, of which claim 10 is currently amended and claims 18 and 19 are new. Claims 1-9 and 11 are cancelled. No new matter has been added.
The previous rejection under 35 USC 103 is maintained, and new claims 18 and 19 are rejected on new grounds under 35 USC 103. This action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0135989 A1 (Huggins) in view of US 2013/0284988 A1 (Satake).
Regarding claims 10, 12, 13 and 18, Huggins discloses a method to limit the initial irreversible capacity in an alkali-metal based electrochemical cell [0049] by performing the initial charge-discharge cycle or cycles of the negative electrode reactant material outside of 
Satake teaches a predoping method characterized by mixing together, especially by kneading, a lithium-dopable material to be used as a negative electrode active material (a negative electrode active material to be doped to reduce a potential(vs. Li+/Li) of the negative electrode active material to be doped with respect to a lithium metal), such as a carbon-based substance, and lithium metal, to produce a material doped with lithium (negative electrode active material doped with the lithium ion in the pre-doping step), before forming an electrode 
1) and a potential at which a gas generation amount when the lithium ion is firstly doped to the negative electrode active material to be doped becomes maximum is designated as Eg(max), the first potential (E1) satisfies E1 ≤ Eg(max), and when a potential of the negative electrode active material with respect to the lithium metal at an end of the dedoping step is designated as a second potential (E2), the second potential (E2) is a potential at which an initial discharge capacity of the electric device becomes maximum, or at least, that it would have been obvious to one of ordinary skill in the art to optimize the first and second potentials (E1) and (E2) in order to minimize the irreversible capacity.
Regarding claim 14, Huggins further discloses other carbons beside graphite (hard carbon) as a typical material for the negative electrode active material to be doped [0025]. 
Regarding claims 15 and 16, Huggins further discloses inserting the negative electrode reactant material into the final battery to operate as the negative electrode (manufacturing the negative electrode and then manufacturing the electric device by using the negative electrode for an electric device), subsequent to performing the initial charge-discharge cycle or cycles on the individual electrode material outside of the battery (pre-doping the active material to be doped to obtain a negative electrode active material doped with a lithium ion) [0040], [0050].
.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0135989 A1 (Huggins) in view of US 2013/0284988 A1 (Satake), as applied to claims 10 and 12-18 above, and further in view of US 2016/0254525 A1 (Hirose).
The combination of Huggins and Satake teaches the method for pre-doping an active material according to claim 10, as shown above, but does not teach measuring Eg(max). Hirose however teaches a method of producing a negative electrode active material with a high battery capacity as well as excellent cycle characteristics and initial charge/discharge characteristics, including inserting Li into the material with conducting electric potential regulation and eliminating the inserted Li partially with conducting electric potential regulation [0062]-[0066], wherein the insertion electric potential and the elimination electric potential have close relationships with an improvement of a property of the negative electrode active material [0112]. Therefore it would have been obvious to one of ordinary skill in the art to regulate the conducting electric potential, as in Hirose, throughout the Li insertion and elimination in the method of the combination, because it could improve the cycle characteristics and initial charge/discharge characteristics of the negative electrode active material. Furthermore, because the potential would be regulated throughout the method, each potential would be measured, including Eg(max).

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that neither Huggins nor Satake recognize the problem of gas generation during pre-doping of the negative electrode active material or control of the first potential as a means to solve the problem it is noted that "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). See MPEP 2112. In this case, because the combination of Huggins and Satake teaches first fully predoping the negative electrode active material to a lower potential than the desired final intermediate potential after de-doping which is chosen so as to limit the initial irreversible capacity, it appears that the first potential at the end of fully predoping will necessarily be lower than or equal to Eg(max), regardless of whether or not Eg(max) was recognized in the prior art. Note also that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The applicant further argues that one of ordinary skill in the art desiring to reduce the irreversible capacity as much as possible would only pre-dope the amount of lithium corresponding to the irreversible capacity, rather than further lowering the minimum potential. This is not persuasive, because Huggins specifically teaches de-doping to an intermediate potential after the doping. In other words, the pre-doping step is performed to a lower potential than the desired final potential for reducing the irreversible capacity.
For the above reasons, the previous rejection is being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727